FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30086

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00108-EFS

  v.
                                                 MEMORANDUM*
RENEE GOMEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Renee Gomez appeals from the district court’s judgment and challenges the

120-month sentence imposed following her jury-trial conviction for drug crimes

involving methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846, 856, and

860. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez challenges the district court’s denial of safety-valve relief. We

review de novo the district court’s interpretation of 18 U.S.C. § 3553(f), and we

review for clear error its factual determination that a defendant is ineligible for

safety-valve relief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1103 (9th

Cir. 2007). Contrary to Gomez’s contention, the district court made its own

determination, separate from the jury’s finding of guilt, that Gomez’s safety-valve

statement was not truthful. See United States v. Sherpa, 110 F.3d 656, 662 (9th

Cir. 1996). Furthermore, the court’s finding was not clearly erroneous. See United

States v. Orm Hieng, 679 F.3d 1131, 1144-45 (9th Cir.) (upholding denial of

safety-valve relief where the defendant denied knowing anything about a marijuana

growing operation, but evidence in the record suggested otherwise), cert. denied,

133 S. Ct. 775 (2012). Therefore, Gomez is not entitled to relief from the statutory

mandatory minimum sentence. See 18 U.S.C. § 3553(f)(5).

      Gomez’s motion to take judicial notice is denied.

      AFFIRMED.




                                           2                                     13-30086